WHITESIDE, J.,
concurring separately:
Although I concur generally in the decision and in the judgment, I feel some additional observations are pertinent. Although the "vocational assessment" report is mentioned in the Statement of Facts relied upon by the respondent commission, it is not accurately summarized since it states only that "*** [t]he report concluded that claimant is not a feasible candidate for rehabilitation." Although such a conclusion might be inferred from the report, such statement is, at best, incomplete since the report goes much further and does not contain such statement. Rather, the vocational assessment report states in part that:
"* * * Hit is very likely he would still be employed had he not suffered his industrial injury.* * *
»•* * *
"Due to his physical limitations, his advancing age and his limited education as well as lack of any appropriate transferable skills it is may opinion, to a reasonable degree of vocational probability, that Mr. Cupp is not feasible for employment at this time nor will he be in the future."
Although under different circumstances a summary in the Statement of Facts might be sufficient, it is not here since, if respondent relied solely upon the Statement of Facts (as it affirmatively states it did), the correct nature of the vocational assessment was not considered.
Furthermore, applying the doctrine of State, ex rel. Noll, v. Indus. Comm. (Sept. 26, 1989), Franklin App. No. 88AP-922, unreported (1989 Opinions 3698), the nonmedical facts stated in the Statement of Facts tend to require a conclusion different from that reached from respondent thus, necessitating compliance with the requirement that the order state the reason for the determinations which the commission's order herein fails to do.